DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
NOTE: Because all claims previously withdrawn from consideration under 37 CFR 1.142 were canceled on June 08, 2021 and now re-introduced to depend from allowable claim 67 with the filing of RCE on 11/11/2021, the restriction requirement as set forth in the Office action mailed on 04/29/2021 is withdrawn. In view of the withdrawal of the restriction requirement as to the Claims withdrawn and canceled and re-introduced to depend from allowable claims, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Pierre Campanac on 01/28/2022.

The application has been amended as follows: 
In claim 81 and 82, beginning of line 10, delete “wherein said integrin targeting component includes the compound of claim 1, “
In claim 94, line 1, after “method of” delete “any one of”
In claim 96, beginning of 6, delete “wherein said integrin targeting component includes the compound of claim 1, “


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The compounds and method of producing the compounds of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds. The closet prior art is Wissam Beaino et al., (J Nucl Med, 2014. 55, 1856-1863), which discloses compounds of 64Cu-labeled CBTE1AP/NODAGA LLP2A and 68-Ga-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 

/J.R.S/           Examiner, Art Unit 1618


/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618